FILED
                             NOT FOR PUBLICATION                            JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BARRY LOUIS LAMON,                               No. 11-16844

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00829-DGC

  v.
                                                 MEMORANDUM *
DERRAL G. ADAMS, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    David G. Campbell, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Barry Louis Lamon appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging civil rights

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo both




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000), and summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

       The district court properly dismissed Lamon’s retaliation claims at screening

because the third amended complaint failed to allege facts suggesting that the

defendants retaliated against Lamon for exercising a constitutionally protected

right or that the actions they took did not reasonably advance a legitimate

correctional goal. See Resnick, 213 F.3d at 449 (setting forth standard).

       The district court also properly dismissed Lamon’s claim under the

Religious Land Use and Institutionalized Persons Act because Lamon’s conclusory

allegations failed to identify the specific conduct by defendants that purportedly

violated Lamon’s rights under the Act. See Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007) (“requiring enough facts to state a claim to relief that is plausible

on its face.”).

       The district court properly granted summary judgment on Lamon’s Eighth

Amendment claims because Lamon failed to raise a genuine dispute of material

fact as to whether defendants tainted or reduced his food portions. See Soremekun

v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007) (order) (“Conclusory,




                                           2                                     11-16844
speculative testimony in affidavits and moving papers is insufficient to raise

genuine issues of fact . . . .”).

        The district court also properly granted summary judgment on Lamon’s

claims that his First Amendment and Equal Protection rights were violated when

defendant Zirkland canceled his religious diet ostensibly for having thrown the

meals at staff because Lamon did not raise a triable dispute that his removal from

the kosher meal program did not serve a legitimate correctional goal. See Bell v.

Wolfish, 441 U.S. 520, 545-46 (1979) (“[M]aintaining institutional security and

preserving internal order and discipline are essential goals that may require

limitation or retraction of the retained constitutional rights of both convicted

prisoners and pretrial detainees.”).

       Lamon’s remaining contentions, including his contention that the district

court abused its discretion in denying his motion to file a fourth amended

complaint, are unavailing.

       AFFIRMED.




                                           3                                       11-16844